DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on November 13, 2019.
Claims 1-35 have been cancelled.
Claims 36-55 have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 13, 2019 and June 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36 and 38-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cousteau et al. (US 4,630,997).
Cousteau et al. discloses the same propulsion apparatus for a marine vessel as claimed, as shown in Figures 1-16, that is comprised of an aerodynamic body, defined as Part #10 or 110, which extends along a longitudinal axis between first and second ends, as shown in Figure 11, and in a transverse direction XX’ between a leading edge, defined as Part #110a, and a trailing edge, defined as Part #110b, said aerodynamic body having one or more external wind-receiving surfaces which extend between said leading edge and said trailing edge, as shown in Figure 3, which define an aerodynamic profile in cross-section that is substantially perpendicular to said longitudinal axis, where said apparatus is further comprised of at least one air vent, defined as Part #42, 44, 46 or 48, as shown in Figures 9b-e, and at least one air flow generator in the form of a fan, defined as Part #58, as shown in Figure 11, which is configured to direct expelled air from within said aerodynamic body across at least a portion of said one or more wind-receiving surfaces, as shown in Figures 9b-e.  One or more channels are provided within said aerodynamic body between said at least one air flow generator and said at least one air vent, as shown in Figure 11, where said one or more channels narrow along their length from said at least one air flow generator to said at least one air vent.  Said at least one air vent can also include at least one air flow regulator, defined as   Part #44, that is operable to regulate the speed and direction of air through said at least one air vent, as shown in Figure 9c.  Said aerodynamic body is further comprised of at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cousteau et al. in view of Pallu de la Barriere et al. (FR 3,035,861).

Pallu de la Barriere discloses a propulsion apparatus, as shown in Figures 1-8, having an aerodynamic body, defined as Part #8, which includes at least one flap, defined as Part #5, where said flap has a substantially triangular shape with first and second concave sides, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a triangular-shaped flap with concave sides, as taught by Pallu de la Barriere, in combination with the propulsion apparatus as disclosed by Cousteau et al. for the purpose of providing a propulsion apparatus with a flap having increased surface area and curvature in order to facilitate directional control of an air flow on an aerodynamic body of said propulsion apparatus.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wobben (US 8,261,681) and North et al. (US 4,602,584) disclose propulsion devices for a ship in the form of one or more Magnus rotors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617